department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------------ telephone number ---------------------- refer reply to cc tege eb qp3 plr-127040-17 date date internal_revenue_service number release date index number -------------------------------- ------------------------- ---------------------------------- in re --------------------------- legend decedent --------------------------- plan state ----------------------------------------------------------------- -------------- amount a ------------------ ira x ----------------------------------------------------------------------------------------------- --------------------------------------------- taxpayer --------------------------- dear ------------------ this letter responds to your authorized representative’s letter dated date requesting a ruling concerning your ability to roll over a distribution of your deceased spouse’s account in the plan into your individual_retirement_account even though the distribution was first paid to his estate the following facts and representations have been submitted under penalties of perjury in support of your request decedent was a participant in the plan and died before reaching age you have submitted a letter from the plan stating that the plan was established by state under sec_457 of the internal_revenue_code because decedent did not designate a beneficiary under the plan decedent’s estate was the beneficiary of his account following decedent’s death the plr-127040-17 plan distributed decedent’s account to his estate in a lump sum the distribution from the plan totaled amount a from which the plan withheld federal and state taxes before paying the remainder to decedent’s estate taxpayer is decedent’s surviving_spouse and is the executor and sole beneficiary of his estate as executor she promptly distributed the net amount the estate received from the plan to herself as sole beneficiary taxpayer then deposited this amount plus an amount equal to the taxes that were withheld by the plan into ira x an individual_retirement_account established in her name the amount deposited into ira x equaled amount a which was deposited within days of the date amount a was distributed from the plan you request the following rulings taxpayer the surviving_spouse of decedent will be treated as having acquired the distribution from the plan directly from decedent and not from decedent’s estate taxpayer was eligible to roll over the distribution from the plan to ira x which was established and maintained in her own name pursuant to sec_402 taxpayer will not be required to include amount a in her gross_income for federal_income_tax purposes for the calendar_year in which the distribution and rollover occurred sec_457 defines an eligible_deferred_compensation_plan as a plan established and maintained by an eligible_employer that meets the requirements specified in such section sec_457 defines the term eligible_employer as a a state political_subdivision of a state and any agency_or_instrumentality of a state or political_subdivision of a state and b any other organization other than a governmental_unit exempt from tax under this subtitle sec_457 provides that in the case of an eligible_deferred_compensation_plan established and maintained by an employer described in subsection e a if any portion of the balance_to_the_credit of an employee in such plan is paid to such employee in an eligible_rollover_distribution within the meaning of sec_402 the employee transfers any portion of the property such employee receives in such distribution to an eligible_retirement_plan described in sec_402 and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_457 provides that the rules of paragraphs through and of sec_402 and sec_402 shall apply for purposes of subparagraph a sec_402 provides that the maximum amount of an eligible_rollover_distribution shall not exceed the portion of such distribution which is otherwise includible in gross_income plr-127040-17 provided that such limitation does not apply to amounts transferred in a direct trustee-to- trustee transfer to a qualified_trust or an annuity_contract described in sec_403 that meets certain conditions or amounts transferred to an eligible_retirement_plan described in clause i or ii of sec_402 sec_402 provides that the exclusion_from_gross_income shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 defines eligible_rollover_distribution as any distribution to an employee of all or a portion of the balance_to_the_credit of an employee in a qualified_trust except that the terms shall not include- a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancies or the joint life expectancies of the employee and the employee’s designated_beneficiary or for a period of years or more and b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon hardship of the employee sec_402 defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a sec_401 qualified_retirement_plan iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 which is maintained by an eligible_employer described in sec_457 and vi an annuity_contract described in sec_403 sec_402 provides that if a distribution attributable to an employee is paid to the spouse of the employee after the employee’s death sec_402 will apply to such distribution in the same manner as if the spouse were the employee in this case decedent’s estate is the beneficiary of his account in the plan and his account was paid_by the plan to the estate in a lump sum net of taxes withheld on the distribution taxpayer decedent’s surviving_spouse is the executor and sole beneficiary of decedent’s estate and promptly distributed the amount received from the plan to herself taxpayer then deposited the amount distributed from the plan including both the net amount the estate received from the plan and an amount equal to the taxes withheld on such distribution into ira x within days of the date such amount was distributed from the plan under these circumstances decedent’s account under the plan may be treated as paid from the plan to decedent’s spouse for purposes of sec_402 accordingly we conclude that plr-127040-17 taxpayer may be treated as having received the distribution of amount a from the plan for purposes of sec_402 taxpayer a was eligible to roll over amount a to ira x which was established and maintained in her own name and taxpayer will not be required to include amount a in her gross_income for federal_income_tax purposes for the calendar_year in which the distribution and rollover occurred the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2018_1 2018_1_irb_1 b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2018_1 sec_11 this letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely john t ricotta chief qualified_plans branch office of associate chief_counsel tax exempt and government entities cc
